Title: To James Madison from William Kirkpatrick, 18 March 1801
From: Kirkpatrick, William
To: Madison, James


					
						Sir,
						Malaga 18th. March 1801
					
					You have inclosed Copies of my three last letters to you by the Jane & Maria bound to Philada. Rambler to Charleston, and Samuel to Boston.  I am sorry to say I have since received another Letter written by Consul Cathcart, which is more explicit and gives greater Room for apprehending that the Bashaw of Tripoli may determine to make some Depredations on our Trade in the Mediterranean than the last forwarded.  You will find a Copy of it here inclosed for your Government.
					The Six American Seamen I claimed from the French Commissary, have been delivered up to me, and I am now distributing them among the American Vessels in this Place, bound to the U. S.  To some I have been under the necessity of giving a trifling Assistance in Cloaths &c &c.
					Notwithstanding all the Efforts of our minister at Madrid, He has not yet succeeded in procuring Liberty to the American Seamen, that were on board the English Ketch When brought into this Port, by some Spanish Prisoners, and part of her Crew, which proves a very hard Case. ’Till the Process now forming on the Mutiny on board the Ketch, and the Seamen can prove that they were pressed into the English Services, the Spanish Minister seems determined not to give them up.
					The same grievous Quarantine still Continues to be imposed on All Vessels from America, nor have I succeeded except in One, or two Instances to land Goods, whilst it lasts.
					I inclose another Dispatch from our Minister at Madrid; and Remain with high Respect Sir Your most obedient & humble Serv
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
